United States Securities and Exchange Commission Washington, D.C. FORM10-K [X] Annual Report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2008 Commission file number: 0-23090 Carrollton Bancorp (Exact Name of Registrant as Specified in its Charter) Maryland 52 1660951 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 344 N. Charles St. Baltimore, MD 21201 (Address of principal executive offices) (Zip Code) (410) 536 4600 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Common Stock, par value $1.00 per share (Title of class) Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Nox Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section15(d)of the Act.Yeso Nox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-Ko. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check box if a smaller reporting company) Smaller reporting company x Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox The aggregate market value of the Common Stock, all of which has voting rights, held by non-affiliates of the registrant upon the closing price of such common equity as of the last business day of the most recently completed second fiscal quarterwas approximately $30.3 million. For the purpose of this calculation, directors and executive officers of the registrant are considered affiliates. At March3, 2009, the Registrant had 2,564,988 shares of $1.00 par value common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for Annual Meeting of Shareholders to be held on May 12, 2009, are incorporated by reference in Part III of this Form10-K. Table of Contents PartI Item 1— Business 2 Item 1A— Risk Factors 10 Item 2— Properties 13 Item 3— Legal Proceedings 14 Item 4— Submission of Matters to a Vote of Security Holders 14 PartII Item 5— Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 15 Item 6— Selected Financial Data 19 Item 7— Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A— Quantitative and Qualitative Disclosures About Market Risk 36 Item 8— Financial Statements and Supplementary Data 37 Item 9— Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 69 Item 9A(T)— Controls and Procedures 69 Item 9B— Other Information 69 PartIII Item 10— Directors, Executive Officers and Corporate Governance 69 Item 11— Executive Compensation 70 Item 12— Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 70 Item 13— Certain Relationships and Related Transactions, and Director Independence 70 Item 14— Principal Accounting Fees and Services 70 PartIV Item 15— Exhibits, Financial Statement Schedules 70 Signatures 72 Forward-looking Statements This Annual Report on Form10-K and certain information incorporated herein by reference contain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. All statements included or incorporated by reference in this Annual Report on Form10-K, other than statements that are purely historical, are forward-looking statements.
